Citation Nr: 0320895	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for blackouts.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On December 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  Obtain records from each health care 
provider the veteran identified in 
correspondence received from the veteran 
on April 14, 2003. 

2.  After obtaining any additional medical 
records that may be available, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastroenterology examination.  
Send the claims folder to the examiner for 
review.  The examiner is asked to 
specifically note if he or she has 
reviewed the veteran's medical records in 
the claims file, to include the April 1991 
service medical record noting diarrhea and 
the January 1997 through November 1997 
post-service private medical records.  
After interviewing the veteran, reviewing 
the records, and examining him, the 
clinician should opine whether it is at 
least as likely as not that the veteran's 
irritable bowel syndrome began during 
service or is causally linked to any 
incident of active duty (e.g., symptom or 
clinical finding recorded in service 
medical records). 

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a general medical examination.  
Send the claims folder to the examiner for 
review.  The examiner is asked to 
specifically note if he or she has 
reviewed the veteran's records.  After 
taking the veteran's history, reviewing 
the records in the claims file, to include 
the May 1999 post-service private medical 
records, and examining the veteran, the 
clinician should opine whether it is at 
least as likely as not that the veteran's 
current sinusitis began during or is 
causally related to any incident of 
service (e.g., symptom or clinical finding 
recorded in service medical records).

The examiner is also asked to determine if 
the veteran has hypoglycemia and whether 
there are any clinical or objective 
indicators that he has blackouts.  If the 
veteran has blackouts the examiner should 
note whether they are attributable to a 
known clinical diagnosis or due to an 
undiagnosed condition.  In addition, if 
the veteran has hypoglycemia and/or 
blackouts, the clinician should opine 
whether it is at least as likely as not 
that they began during or are causally 
related to any incident of service (e.g., 
symptom or clinical finding recorded in 
service medical records). 	

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVE L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





